Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, for an effective filing date of 06/27/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/23/2019 and 06/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed 12/27/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The abstract of the disclosure is objected to because the abstract is over 150 words and consists of multiple paragraphs.  
Applicant is reminded of the proper language and format for an abstract of the disclosure.
 a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

Claim Objections
Claim 29 is objected to because of the following informalities:    
Claim 29 recites “generating vibrations by”. It could be confusing as to whether “by” refers to a location or indicating a source of vibrations. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “several” in claims 16, 18, and 20-30 is a relative term which renders the claim, and their dependent claims, indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 25 and 27 recites “preferably”, an indefinite term which adds uncertainty as to whether the limitation [accelerometer or acceleration information respectively] is needed to infringe on the claim or not. 


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 and 20-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US20150149042A1).
Regarding claim 16, Cooper discloses;
A method for detecting a relative position of a mobile terminal device with respect to a vehicle (disclosed as a localization functionality, which determines a relative position of a mobile computing device, paragraph 0090), comprising: 
providing several evaluation signals which are changed by a change of position of the mobile terminal device (disclosed as making localization determinations from signal analysis for triangulation and range determination, paragraph 0090); 
determining an event at the vehicle (disclosed as detecting sensor event activity, paragraph 0172); 
evaluating the several provided evaluation signals for detecting the relative position of the mobile terminal device with respect to the vehicle (disclosed as making localization determinations from signal analysis for triangulation and range determination, paragraph 0090) in response to determining the event at the vehicle (disclosed as position determination logic to evaluate signals based on sensor event activity, paragraph 0172).  

Regarding claim 17, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), wherein the event at the vehicle is one of the following events: 
opening or closing a door (disclosed as sensor readings upon door opening/closing, paragraph 0185), a flap, a window or another opening of the vehicle; 
operating a locking device of the vehicle (disclosed as detecting and implementing lock, paragraph 0138); 
operating an ignition lock of the vehicle (disclosed as interpreting a turn ignition signal, paragraph 0117); or 
operating a starter device of the vehicle (disclosed as determinations from engine start push button, paragraph 0138).  

Regarding claim 18, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), wherein providing the several evaluation signals which are changeable by a change of position of the mobile terminal device (disclosed as a localization functionality, which determines a relative position of a mobile computing device, paragraph 0090) comprises: 
detecting several signals which are changeable by a change of position of the mobile terminal device (disclosed as detecting signals, such as acoustic signals, paragraph 0144); and 
generating the several evaluation signals which are changeable by a change of position of the mobile terminal device from the several detected signals which are changeable by a change of position of the mobile terminal device (disclosed as making localization determinations from signal analysis for triangulation and range determination, paragraph 0090).  

Regarding claim 20, Cooper discloses;
The method according to claim 18 (see claim 18 rejection), wherein generating the several evaluation signals which are changeable by a change of position of the mobile terminal device from the several detected signals which are changeable by a change of position of the mobile terminal device (disclosed as making localization determinations from signal analysis for triangulation and range determination, paragraph 0090) includes at least one of the following steps: 
measuring the signal strength of one or several detected signals which are changeable by a change of position of position of the mobile terminal device (disclosed as using signal strengths to determine the location of a mobile computing device [mobile terminal device], paragraph 0146, Fig 6c); 
detecting the temporal change of one or several detected signals which are changeable by a change of position of the mobile terminal device (disclosed as using received signal strength indications over time, paragraph 0148).  

Regarding claim 21, Cooper discloses;
The method according to claim 18 (see claim 18 rejection), wherein the several detected signals which are changeable by a change of position of the mobile terminal device include a radio signal of a communication connection between the mobile terminal device and the vehicle and/or a mobile radio signal of the mobile terminal device (disclosed as using secure short range radios, including Wi-fi, Bluetooth and NFC, for driver authentication and identification with a mobile computing device, paragraph 0074).  

Regarding claim 22, Cooper discloses;
The method according to claim 18 (see claim 18 rejection), wherein the several detected signals which are changeable by a change of position of the mobile terminal device include a signal suitable for locating the mobile terminal device by means of a global navigation satellite system (disclosed as using GPS of the mobile computing device, paragraph 0113) or a signal measured by the mobile terminal device and depending on the earth's magnetic field (disclosed as using magnetometer readings from the mobile device, paragraph 0198).  

Regarding claim 23, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), further comprising: 
detecting a movement of the mobile terminal device by means of an acceleration sensor of the mobile terminal device (disclosed as an accelerometer on the mobile computing device, paragraph 0092);  
3wherein the several provided evaluation signals which are changeable by a change of position of the mobile terminal device include a signal relating to the movement of the mobile terminal device (disclosed as using an accelerometer of the mobile computing device to determine path and acceleration information, paragraph 0113).  

Regarding claim 24, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), further comprising: 
providing one or several evaluation signals changeable by a change of position of the vehicle (disclosed as tracking movement and acceleration information of the vehicle, paragraph 0182).  

Regarding claim 25, Cooper discloses;
The method according to claim 24 (see claim 24 rejection), wherein providing the one or several evaluation signals which are changeable by a change of position of the vehicle (disclosed as making localization determinations from signal analysis for triangulation and range determination, paragraph 0090) comprises at least one of the following steps: 
detecting one or several signals which are changeable by a change of position of the vehicle (disclosed as detecting signals from accelerometers of the vehicle when the vehicle moves, paragraph 0182); 
generating one or several evaluation signals which are changeable by a change of position of the vehicle from the one or several detected signals which are changeable by a change of position of the vehicle (disclosed as generating signals when the vehicle moves, paragraph 0182); 
detecting a movement of the vehicle preferably [the examiner is interpreting preferably to mean required] by means of an acceleration sensor of the vehicle (disclosed as an accelerometer in the vehicle that detects motion, paragraph 0182); 
wherein the one or several provided evaluation signals which are changeable by a change of position of the vehicle include a signal relating to the movement of the vehicle (disclosed as generating signals when the vehicle moves, paragraph 0182).  

Regarding claim 26, Cooper discloses;
The method according to claim 25 (see claim 25 rejection), wherein generating the one or several evaluation signals which are changeable by a change of position of the vehicle from the one or several detected signals which are changeable by a change of position of the vehicle includes at least one of the following steps: 
measuring the signal strength of one or several detected signals which are changeable by a change of position of position of the vehicle (disclosed as using signal strengths to determine the location of a mobile computing device [mobile terminal device], paragraph 0146, Fig 6c); 
detecting the temporal change of one or several detected signals which are changeable by a change of position of the vehicle (disclosed as using received signal strength indications over time, paragraph 0148).  

Regarding claim 27, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), wherein evaluating the several provided evaluation signals comprises one, several or any of the following steps: 
comparing the temporal change of the acceleration amplitude of the mobile terminal device and the vehicle; 
comparing movement profiles of the mobile terminal device and the vehicle; 
detecting a time instant at which a door of the vehicle is closed (disclosed as sensor readings upon door opening/closing, paragraph 0185); 
comparing acceleration profiles of the mobile terminal device and the vehicle preferably including acceleration information of the mobile terminal device and the vehicle from a time period in which also the time instant is located at which the door of the vehicle was closed.  

Regarding claim 28, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), wherein the several detected signals which are changeable by a change of position of the mobile terminal device include 
an acoustic signal recorded and thus generated by the mobile terminal device by means of a microphone, and/or 
an acoustic signal recorded and thus generated by the vehicle by means of a microphone (disclosed as microphones detecting acoustic signals for triangulation, paragraph 0143).  

Regarding claim 29, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), further comprising at least one of the following steps: 
generating vibrations by the mobile terminal device; 
generating vibrations by the vehicle (disclosed as vibrating seats in a vehicle, paragraph 0221); 
wherein the several detected signals which are changeable by a change of position of the mobile terminal device include a vibration signal generated by the mobile terminal device and/or a vibration signal generated by the vehicle (disclosed as the vehicle activating a vibration for a duration of time to compare accelerometer data, paragraph 0221).  

	Regarding claim 30, it has been determined that claim 30 contains no further limitations apart from those previously addressed in claim 16. Therefore, claim 30 is rejected under the same rationale as claim 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US20150149042A1), and further in view of Otten (US20050197198A1).
Regarding claim 19, Cooper teaches;
The method according to claim 18 (see claim 18 rejection). However, Cooper does not explicitly teach; wherein the generated evaluation signals are buffered in a ring buffer and wherein only signal data of a selected time period is buffered for evaluation.  
Otten teaches; wherein the generated evaluation signals are buffered in a ring buffer and wherein only signal data of a selected time period is buffered for evaluation (taught as storing information received by sensors in a circular buffer, paragraph 0088).  
	It would be obvious to one of ordinary skill in the art to store information in a circular buffer as taught by Otten in the system taught by Cooper in order to improve memory management and analysis. A circular buffer stores data for a predetermined amount of time, as taught by Otten (paragraph 0088), which limits the amount of memory needed to store relevant sensor information. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662